Exhibit 10(e)(i)

FIRST AMENDMENT TO MCDONALD’S CORPORATION 1992 STOCK OWNERSHIP INCENTIVE PLAN AS
AMENDED AND RESTATED

The McDonald’s Corporation 1992 Stock Ownership Incentive Plan, as amended and
restated, (the “Plan”), is amended, effective as of February 14, 2007, as set
forth below.

 

  1. Section 14(f)(ii) of the Plan is amended to replace all references to
“30th” with the term “90th.”

 

  2. The first paragraph of Section 22 of the Plan is amended and restated in
its entirety as follows:

“The Committee shall (in the case of Corporate Transactions (as defined below),
may) make such adjustments as it deems appropriate and equitable, in its
discretion, to the following:

a) the aggregate numbers of shares of Stock, shares of restricted stock, and
bonus stock under Sections 3(a) and 3(c);

b) the number of shares of Stock, shares of restricted stock, stock appreciation
rights or performance units covered by an outstanding Award;

c) the Option Price;

d) the Fair Market Value of Stock to be used to determine the amount of the
benefit payable upon exercise of outstanding stock appreciation rights or
performance units; and

e) the maximum number of shares of Stock for which Awards may be granted to any
Grantee in any three-year period under Section 3(b);

and such other adjustments to outstanding Awards as the Committee may determine
to be appropriate and equitable, to reflect a stock dividend, stock split,
reverse stock split, share combination, recapitalization, or similar event
affecting the capital structure of the Company (each, a “Share Change”), or a
merger, consolidation, acquisition of property or shares, separation, spinoff,
reorganization, stock rights offering, liquidation, other distribution of cash
or property (including an extraordinary cash dividend), disaffiliation of a
Subsidiary or similar event of or by the Company (each type of event described
in this sentence other than a Share Change, a “Corporate Transaction”). Such
adjustments may include, without limitation, (i) the cancellation of outstanding
Awards in exchange for payments of cash, property or a combination thereof
having an aggregate value equal to the value of such Awards, (ii) the
substitution of other property (including, without limitation, other securities
and securities of entities other than the Company that agree to such
substitution) for the Stock available under this Plan and/or the Stock covered
by outstanding Awards, and (iii) in connection with any event in which a
Subsidiary ceases to be a Subsidiary for any reason (including, without
limitation, as a result of a public offering, or a spinoff or sale by the
Company, of the stock of the Subsidiary), arranging for the assumption, or
replacement with new awards, of Awards held by Grantees employed by the affected
Subsidiary by the Subsidiary or an entity that controls the Subsidiary following
such event.”

 

  3. Except as amended above, the Plan shall remain in full force and effect.